Citation Nr: 1431972	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  04-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) for compression fracture of L1 with fusion from T10 through L4.


REPRESENTATION

Appellant represented by:	Javier A. Centonzio, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to December 1991. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the RO. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2005.  The transcript has been obtained and associated with the claims folder. 

The Board remanded the case to the RO in January 2006 and February 2007 for additional development of the record. 

In a December 2007 Decision, the Board denied entitlement to a rating in excess of 50 percent for the service-connected compression fracture of L1 with a fusion from T10 to L4.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). 

By an Order, dated in April 2009, the Court granted a Joint Motion that vacated the December 2007 Decision and remanded the matter to the Board for further action. 

The Board remanded the case to the RO for further development in February 2010 and August 2011.  

In August 2012, the Board denied the claims for an evaluation in excess of 50 percent for the service-connected compression fracture of L1 with fusion from T10 through L4 and for extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) for compression fracture of L1 with fusion from T10 through L4.  

The Board remanded the issue of a separate compensable rating for any neurological manifestations due to the service-connected thoracolumbar spine disability to include bilateral lower extremity radiculopathy.  

The Veteran appealed to the Court the Board's August 2012 decision denying extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) for the service-connected compression fracture of L1 with fusion from T10 through L4.  He did not appeal the denial of entitlement to a higher schedular rating.  

In March 2013, the RO granted service connection and assigned a 50 percent rating for major depression.  

In a rating decision dated in April 2013, the RO granted service connection for lumbar radiculopathy of the left lower extremity and right lower extremity and assigned 10 percent rating for each extremity.   

Thus, the issue of a separate compensable rating for neurological manifestations due to the service-connected thoracolumbar spine disability, to include bilateral lower extremity radiculopathy, is no longer in appellate status.  

The Court vacated the decision denying extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) for compression fracture of L1 with fusion from T10 through L4, and remanded the matter to the Board for additional action in October 2013.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  The April 2013 rating decision is part of Virtual VA and VBMS.  VA medical records dated from 2008 to 2012 are part of Virtual VA.  

The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In the Memorandum Decision dated in October 2013, the Court found that the Board did not consider whether the Veteran's symptoms of social impairment and sleep disturbance were reasonably contemplated by the rating schedule in addressing the matter of an extraschedular rating.  

The Court specifically noted that a VA emergency record in September 2011 showed that the Veteran needed 2 hours in the morning to get up from bed due to back pain and as a result of his back pain was unable to see his friends or get much sleep.  

The Court explained in Thun v. Peake, 22 Vet. App. 111, 115 (2008) that a "determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321(b)(1) is a three-step inquiry."  

If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.   Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also 38 C.F.R. § 3.321(b)(1), VAOPGCPREC 6-96.  

In the instant case, the VA Director of Compensation and Pension Service in December 2010 provided an opinion on extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) for compression fracture of L1 with fusion from T10 through L4.  

The service-connected compression fracture of L1 with fusion from T10 through L4 is rated under the former Diagnostic Code 5285 for residuals of vertebra fracture and Diagnostic Code 5289 for ankylosis of the lumbar spine.   

In order to comply with the Court's October 2013 Memorandum Decision, an additional examination is needed to address the current severity of the service-connected low back disability and to identify any unusual or exceptional disability picture to include any due to the reported sleep disturbance and social impairment that are not contemplated by the established schedular standards.   

As the Veteran was granted service connection for radiculopathy of both lower extremities and for major depression, his combined rating is now 80 percent.  

To the extent that this alters the overall service-connected disability picture, this changes the factors to addressed by the AOJ in assessing the degree of industrial inadaptability experienced by the Veteran.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination in order to ascertain the current severity of the service-connected lost back disability manifested by compression fracture of L1 with fusion from T10 through L4.  

The Veteran's records should be made available to the examiner for review.  All indicated testing also should be performed.  

The examiner should elicit from the Veteran and record a complete medical history.  

The examiner should recorded detailed clinical findings, to include any unusual or exceptional manifestations that are not contemplated by the provisions of the criteria for rating the service-connected disabilities.     

The examiner in this regard should comment on the VA emergency records dated in September 2011 that noted that the Veteran needed 2 hours in the morning to get up from bed, stopped socializing with his friends, and experienced energy loss and fatigue.  

The examiner also should address the extent of the occupational impairment caused by the service-connected disabilities in light of the VA records that showed that the Veteran missed 117 days of work from October 2008 to March 2010 due to back pain exacerbations.  

2.  After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



